ON REHEARING.
Per CURIAM.
A careful consideration of the petition for rehearing fails to convince us that our conclusion as set forth in the original opinion, is incorrect. It is insisted that the decision in this case is in conflict with the decision in the case of McGinniss v. Stanfield, decided by this court, and reported in 6 Idaho, 372, 55 Pac. 1020, where we held that, “under the statutes of Idaho, a verbal contract for the sale or transfer of real estate is not admissible in evidence against a stranger to such contract.” The case at bar is entirely different from the case of McGinniss v. Stanfield, supra. In this ease, Horseley, the grantor of appellant, entered into a contract with respondent, whereby it was agreed that said Horseley should have the right of way across respondent’s land, for and in consideration of the use of water by respondent, which is the subject matter of this action. This agreement was fully executed by both parties, and soon after its *330execution the appellant took a mortgage upon certain lands of said Horseley, and upon the canal from which the respondent takes the water in question. The decision in McGinniss v. Stanfield does not apply here. Appellant is not a stranger to said contract, but a privy thereto. Horseley could only mortgage to him the interests in the ditch and waters flowing therein which he owned. Appellant, by virtue of his said mortgage and subsequent purchase under decree of foreclosure thereof, succeeded to the title of Horseley at the date of the execution of the mortgage; nothing more. More than this, the surroundings of the parties, the fact that the ditch flowed over and through the lands of respondent, were such as to put a prudent man upon guard, and appellant should have ascertained by inquiry, if he did not, the status of the parties. Appellant calls our attention to section 4520 of the Eevised Statutes, relating to the foreclosure of mortgages, but we are unable to see that that section has any application to the questions before us on this appeal. The other questions discussed in the petition for rehearing we think were suffciently discussed in the original opinion. Petition denied.